Citation Nr: 1140652	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-10 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right shoulder instability with glenohumeral osteoarthritis, prior to May 2, 2007.

2.  Entitlement to a rating in excess of 30 percent for right shoulder instability with glenohumeral osteoarthritis, from May 2, 2007.

3.  Entitlement to a rating in excess of 10 percent for degenerative changes of the right knee, status post right medial meniscus tear.  

4.  Entitlement to a rating in excess of 20 percent for arthritis of the right ankle.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to December 1983.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a May 2006 rating decision, the RO granted an increased rating of 20 percent for right shoulder instability with glenohumeral osteoarthritis, effective December 27, 2005; and deferred an increased rating for degenerative changes of the right knee, status post right medial meniscus tear.  In October 2006, the RO denied entitlement to a rating in excess of 10 percent for degenerative changes of the right knee, status post right medial meniscus tear.  In a March 2007 rating decision, the RO continued the 20 and 10 percent ratings for the right shoulder and right knee, respectively.

In an August 2007 rating decision, the disability rating for the right shoulder was increased to 30 percent, effective May 2, 2007.  In addition, the disability rating for arthritis of the right ankle was increased to 20 percent, effective May 2, 2007; and the disability rating for the right knee disability was continued as 10 percent disabling.  

The Board notes that the United States Court of Appeals for Veterans Claims (the Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38   (1993).  Consequently, the matters of higher ratings remain in appellate status. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In the informal hearing presentation, it was asserted that the service-connected right shoulder, right knee, and right ankle disabilities have grown progressively worse and are much worse than when the Veteran was last examined.  The Veteran has submitted private medical evidence in support of his claims, but not all diagnostic criteria have been addressed.  

As the Veteran has asserted that his service-connected disabilities have worsened since his last examination, he should be afforded a new examination in compliance with VA's duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

The Veteran should also be contacted to determine if he has received additional medical treatment for his service-connected disabilities.  If so, all records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to determine if he has received additional VA and/or private treatment for his right knee, right ankle, and/or right shoulder disabilities.  If so, make arrangements to obtain his records.  

2.  Thereafter, schedule the Veteran for a VA examination of his right shoulder, right knee, and right ankle .  The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  Any indicated tests, including x-rays if indicated, should be accomplished.  

(a) With regard to the right shoulder, the examiner should perform range of motion tests and indicate at what degree motion is limited, to include by pain.  The examiner should also indicate whether the service-connected right shoulder disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.

The examiner should indicate if the Veteran has episodes of dislocation at the scapulohumeral joint and indicate if they are frequent, infrequent, and/or whether there is guarding at the shoulder level or on all movement.  

The examiner should indicate if there is malunion and if it produces moderate or marked deformity.  

The examiner should also determine if there is ankylosis present and, if so, describe the nature of the ankylosis.  

(b) With regard to the right knee, the examiner should perform range of motion tests and state the Veteran's range on flexion and extension and if he has pain on either movement.  

The examiner should also indicate whether the service-connected right knee disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  

The examiner should indicate if the Veteran has recurrent subluxation or instability and, if so, the extent thereof.  

The examiner should indicate if the Veteran has ankylosis of the right knee, and, if so, describe the nature of the ankylosis.

(c) With regard to the right ankle, the examiner should perform range of motion tests and indicate at what degree motion is limited, to include by pain.  The examiner should also indicate whether the service-connected right ankle disability is productive of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.

The examiner should specifically provide an opinion as to whether there is limited motion which is marked, moderate, or to a lesser degree.  

The examiner should indicate if the Veteran has ankylosis of the right ankle, and, if so, describe the nature of the ankylosis.

The complete examination findings, along with the complete rationale for all opinions expressed, should be clearly set forth in the examination report.

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

4.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

